Citation Nr: 1544986	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  08-13 132A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for degenerative disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

In March 2012, the Board remanded the claim for further development then denied the appeal in May 2014.  The Veteran appealed to the Veterans Claims Court.  In May 2015, Court Clerk granted a Joint Motion for Remand (JMR) and vacated the Board's decision.

The appeal is now REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Based on the JMR, the case is REMANDED for the following actions:

1. Obtain the Veteran's VA and private medical treatment records dated since July 2015.

2. Schedule the Veteran for an examination(s) to determine the current nature and severity of his cervical spine disability, to include consideration of any right-sided neurological involvement.  The claims folder must be made available to the examiner(s) in conjunction with the examination(s).  Any testing deemed necessary should be performed.  

The examiner(s) is/are asked to specifically consider a November 2012 MRI, which diagnosed "mild mid cervical desiccated/protrusive disc disease with mild right C5 foraminal stenosis" and address whether a neurological disorder is shown and provide an opinion as to whether any right-sided neurological disorder shown is secondary to service-connected cervical spine degenerative disc disease, or any other service-connected disability. 

3.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and the representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




